DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' Preliminary Amendment, received 5-4-2020, is acknowledged.  Claims 23, and 75 have been amended.  Claims 5, 12-14, 18, 22, 24-31, 33-47, 49-74, and 76-95 have been canceled.
Claims 1-4, 6-11, 15-17, 19-21, 23, 32, 48, and 75 are pending and under consideration.
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0003, line 1, the first recitation of "CDI" should be defined.
Paragraph 0007, all bacterial names should be in italics.
Paragraph 0013, all bacterial names should be in italics.
Paragraph 0014, line 1, the first recitation of "CD" should be defined.
Paragraph 0022, all bacterial names should be in italics.
Paragraph 0035, "recurrent CDI infections" should be "recurrent CDIs" because CDI is defined as Clostridium difficile infection.
Paragraph 0037, all bacterial names should be in italics.
Paragraph 0050, all bacterial names should be in italics.
Paragraph 0080, line 2, "igloo color" should be "igloo cooler".
Appropriate correction is required.
Claim Objections
Claim 6 is objected to because of the following informalities:  all bacterial names should be in italics.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  all bacterial names should be in italics.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  all bacterial names should be in italics.  Appropriate correction is required.
Claim 15 is objected to because of the following:  "wherein extract of human feces" should be "wherein the extract of human feces".  Appropriate correction is required.
Claim 17 is objected to because of the following:  "wherein the composition wherein the composition" should be "wherein the composition".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 is the composition of claim 1, wherein the at least one sugar is present at a 
concentration of 0.5% to 5% (vol/vol).
	In those embodiments where there two or more sugars, it is unclear if each individual sugar must be at a concentration of 0.5% to 5% (vol/vol), or, if the combined sugars must be at a concentration of 0.5% to 5% (vol/vol).
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 is the composition of claim 1, wherein the at least one sugar is present at a 
concentration of 1% to 3% (vol/vol).
	In those embodiments where there two or more sugars, it is unclear if each individual sugar must be at a concentration of 1% to 3% (vol/vol), or, if the combined sugars must be at a concentration of 1% to 3% (vol/vol).
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 is the composition of claim 1, wherein the human feces is initially derived from an individual screened to have a normal, healthy or wild type population of fecal flora.
	The specification does not define "derived".  Thus, it is unclear what forms of human feces may be included in or excluded from the scope of the claim.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15 is the composition of claim 1, wherein extract of human feces is from a donor who has not been exposed to antibiotics for at three months prior to sample collection.
	It is unclear what is meant by "for at three months".
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 17 is the composition of claim 16, wherein the composition wherein the composition has a water content of less than 5%.
	It is unclear if "has a water content of less than 5%" is referring to said composition prior to lyophilization or after lyophilization.
Claims 23, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 32 is an enteric-coated capsule comprising a lyophilized extract of human feces comprising (i) at least lxlO10 viable fecal microorganisms; (ii) a sugar; and (iii) a salt, wherein the enteric-coated capsule is formulated to release its contents in the small intestines upon oral administration to a human subject.
	The specification does not define the metes and bounds of what constitutes an "enteric-coated" capsule.  For example, does it mean that said capsule is coated with enteric microorganisms?  Does it mean a coated capsule containing enteric microorganisms?
	Claim 23 depends from claim 32, but does not clarify the issue.
Claim 48 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 48 is a method of preparing a composition comprising an extract of human feces comprising fecal microbiota, the method comprising: blending a fecal sample from a fecal donor with a diluent, filtering the blended fecal sample, and adding at least one sugar to the blended fecal sample.
	It is unclear if the "at least one sugar" is added to the blended fecal sample prior to filtering, added to the filter retentate, or to the filtrate of the blended fecal sample.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11, 15-17, 19-21, 23, 32, 48, and 75  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sadowsky et al. (U.S. Pub. No. 2015/0374761 A1, December 31, 2015).
	Claims 1-4 are drawn to a composition comprising (a) an extract of human feces comprising viable fecal microbiota and (b) at least one sugar, wherein the sugar is mannitol or sucrose, and wherein the at least one sugar is present at a concentration of 0.5% to 5% (vol/vol).
	Sadowsky et al. teach said composition comprising (a) an extract of human feces comprising viable fecal microbiota (paragraph 0009, 0022) and (b) at least one sugar, wherein the sugar is mannitol or sucrose, and wherein the at least one sugar is present at a concentration of 0.5% to 5% (vol/vol) (paragraph 0029)
	Claim 6 is the composition of claim 1, wherein the composition comprises at least 4 different phyla of bacteria selected from the group consisting of Bacteroidetes, Firmicutes, Proteobacteria, Verrucomicrobiae, and Actinobacteria.
	Sadowsky et al. teach said composition. (paragraphs 0009, 0015, 0022, 0029)
	Claim 7 is the composition of claim 1, wherein the composition comprises at least 5, 6, 7, 8, 9, or 10 different classes of bacteria selected from the group consisting of Actinobacteria, Bacteroidia, Bacilli, Clostridia, Erysipelotrichi, Alphaproteobacteria, Betaproteobacteria, Gammaproteobacteria, Mollicutes, and Verrucomicrobiae.
	Sadowsky et al. teach said composition. (paragraphs 0009, 0015, 0022, 0028, 0029)
	Claim 8 is the composition of claim 1, wherein the composition comprises at least 4, 5, 6, 7, 8, 9, or 10 different families of bacteria selected from the group consisting of Lachnospiraceae, Enterobacteriaceae, Bacteroidaceae, Ruminococcaceae, Verrucomicrobiaceae, Bifidobacteriaceae, and Veillonellaceae. 
	Sandosky et al. teach said composition (paragraphs 0009, 0015, 0022, 0029, 0052)
	Claims 9-10 are drawn to the composition of claim 1, wherein >1 addition bacterial species are selected from the group consisting of Bacteroides species, Firmicutes species, and Bacillus thuringiensis.
	Sandosky et al. teach said compositions (paragraphs 0009, 0015, 0022, 0028, 0029, 0052)
	Claim 11, and 15 are drawn to the composition of claim 1, wherein the human feces has a normal, healthy, or wild type population of fecal flora, or from a donor who has not been exposed to antibiotics for at three months prior to sample collection.
	Sandosky et al. teach said composition (paragraphs 0009, 0015, 0022, 0028, 0029, 0044, 0052, 0062; claim 59)
	Claims 16-17 are drawn to the composition of claim 1, wherein the composition is lyophilized and the composition has a water content of 5%.
	Sandosky et al. teach said compositions (paragraphs 0009, 0015, 0022, 0028, 0029, 0044, 0045, 0052)
	Claims 19-21 are drawn to the composition of claim 1 wherein said composition is frozen or a solid and can be kept for >1 week.
	Sandosky et al. teach said compositions. (paragraphs 0013, 0066-0069, 0077, 0099, 0100, 203, 204, 210) 
	Claims 23, and 32 are drawn to an enteric-coated capsule comprising lyophilized extract of human feces, a sugar, and a salt.
	Sandosky et al. teach said capsules (paragraphs 0009, 0015, 0018, 0022, 0028, 0029, 0030, 0044, 0045, 0052)
	Claim 48 is a method of preparing said composition by blending a fecal sample with a diluent, filtering the blended sample, and adding >1sugar.
	Sandosky et al. teach said method (paragraphs 0009, 0015, 0018, 0022, 0028, 0029, 0030, 0044, 0045, 0052, 0075)
	Claim 75 is a method for replacing, supplementing, or modifying a subject's colon microbiota, the method comprising administering to the subject the composition of claim 1.
	Sandosky et al. teach that their methods can be used to replace, supplement, or modify a subject's colon microbiota. (Abstract)

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        February 17, 2021